CORRECTED NOTICE OF ALLOWANCE
The present application is corrected notice of allowance for claim 13.

DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 10/28/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 10/28/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Song in view of Entezari does not teach “wherein the forward projection model and the back projection model are associated with sizes of the detector units and a size of the focal spot of the CT scanner”, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Xiaobing Zhang, Attorney of Record, on 1/31/2022. The application has been amended as follows:
Claim 13 (Currently Amended) The system of claim [112] 12, wherein the detector plane includes at least four first boundary points, and the focal plane includes at least four second boundary points.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1-20, Examiner agrees with Applicant’s remarks filed on 10/28/2021 pages 10-15. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”


/ONEAL R MISTRY/Primary Examiner, Art Unit 2664